Name: Commission Regulation ( EEC ) No 290/92 of 6 February 1992 fixing the quantity of preferential sugar and the marketing premium applying thereto for the 1989/90 and 1990/91 marketing years
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  trade;  marketing
 Date Published: nan

 1. 2. 92 No L 31 /23Official Journal of the European Communities COMMISSION REGULATION (EEC) No 290/92 of 6 February 1992 fixing the quantity of preferential sugar and the marketing premium applying thereto for the 1989/90 and 1990/91 marketing years HAS ADOPTED THIS REGULATION : Article 1 1 . The quantity referred to in Article 1 ( 1 ) of Regula ­ tion (EEC) No 3264/91 for the 1989/90 and 1990/91 marketing years for each producer country of origin of the refined preferential sugar and for each Member State of refining shall be as set out in the Annex hereto. 2. The total budgetary appropriation referred to in Article 1 (3) of Regulation (EEC) No 3264/91 amounts to ECU 10 121 826 for the 1989/90 marketing year and ECU 9 166 634 for the 1990/91 marketing year. 3 . The premium referred to in Article 1 (3) of Regula ­ tion (EEC) No 3264/91 shall be fixed, per 100 kilograms of sugar expressed as white sugar : (a) at ECU 0,842 for the 1989/90 marketing year ; (b) at ECU 0,794 for the 1990/91 marketing year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Commission Regulation (EEC) No 61 /92 (2), and in parti ­ cular Article 37 (2) thereof, Whereas Council Regulation (EEC) No 1719/91 (3) provides that during the 1989/90, 1990/91 and 1991 /92 marketing years, a marketing premium for the import of raw preferential cane sugar refined into white sugar during that period in the refineries referred to in the third subparagraph of Article 9 (4) of Regulation (EEC) No 1788/81 is to be granted under certain conditions as an intervention measure ; whereas Commission Regula ­ tion (EEC) No 3264/91 (4) provides in particular that the quantity of preferential sugar qualifying for the premium is to be fixed after each marketing year for each producer country of origin of the refined preferential sugar and for each Member State of refining ; whereas the premium is to be fixed at the same time as that quantity ; Whereas the information referred to in Article 1 (2) and (3) of Regulation (EEC) No 3264/91 and which the Commission has available in respect of the 1989/90 and 1990/91 marketing years results in the quantity and premium being fixed as set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 6, 11 . 1 . 1992, p. 19 . (3) OJ No L 162, 26. 6. 1991 , p. 25. fl OJ No L 308 , 9 . 11 . 1991 , p. 26. No L 31 /24 Official Journal of the European Communities 7. 2. 92 ANNEX (tonnes/expressed as white sugar) Producer/country of origin Member State of refining 1989/90 marketing year 1990/91 marketing year Barbados United Kingdom 49 838,0 32 923,1 France  14 705,6 Belize United Kingdom 39 207,4 42313,2 Congo France 6 770,5 7 635,9 Ivory Coast France 1 1 307,7 8 660,7 Fiji United Kingdom 166 693,8 167 001,0 Guyana , United Kingdom 155 713,0 114 592,8 Jamaica United Kingdom 134 179,8 107 057,5 Madagascar France 5 747,2 2 426,5 Mauritius United Kingdom 414 847,5 420 158,3 Portugal 17 512,2 17 465,2 Saint Christopher and Nevis United Kingdom 10 408,1 19 118,9 Swaziland United Kingdom 64 411,3 68 322,0 France 40 161,4 43 428,4 Tanzania United Kingdom 10 428,6 10 750,2 Trinidad and Tobago United Kingdom 42 755,8 46 991,9 Zimbabwe United Kingdom 31 745,5 30 778,7